Supplement to the Current Statement of Additional Information – Part I MFS® Technology Fund Effective immediately, the sub-sections entitled “Ownership of Fund Shares” and “Other Accounts” under the heading “Portfolio Manager(s)” in Appendix C are hereby restated as follows: Ownership of Fund Shares.The following table shows the dollar range of equity securities of the Fund beneficially owned by the Fund’s portfolio manager(s) as of May 31, 2010. The following dollar ranges apply: N.None A.$1 - $10,000 B.$10,001 - $50,000 C.$50,001 - $100,000 D.$100,001 - $500,000 E.$500,001 - $1,000,000 F.Over Name of Portfolio Manager Dollar Range of Equity Securities in Fund Joseph G. MacDougall N Other Accounts.In addition to the Fund, the Fund’s portfolio manager is responsible (either individually or jointly) for the day-to-day management of certain other accounts, the number and total assets of which, as of May 31, 2010, were as follows: Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Name Number of Accounts* Total Assets* Number of Accounts Total Assets Number of Accounts Total Assets Joseph G. MacDougall 7 $3.2 billion 2 $316.1 million 5 $145.2 million *Includes the Fund. Advisory fees are not based upon performance of any of the accounts identified in the table above. The date of this supplement is July 1, 2010.
